DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/01/2022.
Applicant's election with traverse of Claims 1-10 in the reply filed on 11/01/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden on the examiner.  This is not found persuasive because each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search by their separate classifications.
	
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the additively manufactured parts" in Lines 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 from which claim 3 depends, requires one or more additively manufactured parts, it is therefore indefinite if claim 3 now requires more than one part to be produced in the method. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oberhofer et al. (US6932935B1).
Regarding Claims 1-2, 5 and 8-10, Oberhofer teaches a process for producing a 3D object comprising: 
Inserting a powder bed (5) into a chamber (50), the chamber comprising and inlet (55) and an outlet (56); (See Figure 2) where the carrier surface is also taught to be a build building platform (Col. 6, Lines 36-40)
Forming a hermetic seal around at least part of the powder bed (See Col. 3, Lines 35-50)
Regarding the limitation of directing, using one or more nozzles, one or more jets of gas onto a surface of the powder bed within the chamber; and producing, concurrently with said directing the one or more jets of gas (shown in figure 6) onto the surface of the powder, a continuous flow of gas through the chamber from the one or more inlets to the one or more outlets such that powder from the powder bed is transported through at least some of the one or more outlets;
Oberhofer teaches a continuous flow or stream of gas through the sides or upper powder surface (Col. 6, Lines 55-65) and teaches that direction of gas stream may be controlled with a controllable nozzle (Col. 5, lines 62-67). Therefore, the embodiment of both a gas flow from inlets and outlets in the chamber as well as a jet stream of gas from a nozzle onto the surface of the powder bed is considered taught by Oberhofer. (See Figure 2 below) 
Regarding Claim 5, since the direction of the gas is taught to be variably directed with a controllable nozzle, the limitation of moving one or more nozzle relative to the surface of the powder while directing one or more jets of gas is considered met. 
Regarding Claim 8, the carrier/build platform is raised thereby moving one or more objects upwards (Col. 5, Lines 50-55)
Regarding Claim 9, the flow of gas is compressed air (Col. 3, Lines 50-55)

    PNG
    media_image1.png
    784
    820
    media_image1.png
    Greyscale

Regarding Claim 3, Oberhefer teaches the part may comprise metal powder and binding agent (Col. 7, Lines 30-36) or may comprise metal and polyamide (a binder) (Col. 4, Lines 5-10)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberhofer et al. (US6932935B1) in view of Yamada (US20150314389A1). 
Regarding Claim 4, Oberhofer does not teach a vacuum is coupled to one or more of the outlets to at least in part produce a continuous flow of gas in the chamber. However, Yamada teaches a 3D printing device where a vacuum device can be coupled to the shaping chamber 2 to exhaust an atmosphere by a vacuum pump [0048] where vacuum environment serves to reduce unnecessary oxidation of metal powder so the powder can be reused. [0144] Therefore one of ordinary skill in the art would have been motivated to modify the outlet of the chamber of Oberhofer to be coupled with a vacuum for the purpose exhausting the chamber of Oberhofer and thereby producing a continuous flow for the purpose of ensuring recovered unbound powder is not easily oxidized and can be used again. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberhofer et al. (US6932935B1) in view of Morikawa (US20130052291A1). 
Regarding Claim 6, Oberhofer does not teach the one or more nozzles are part of a movable structure and move relative to the surface of the powder bed of the surface of the bed. However, Morikawa teaches a powder removing apparatus where one or more nozzles (328) (Figure 10) can be moved translationally and angularly relative to the powder bed [0141] for the purpose of ejecting gas from positions most suitable for the powder removing processing [0147]. Therefore, one of ordinary skill in the art would have been motivated to modify the movable nozzles of Oberhofer to translationally move relative to the powder bed for the purpose of ejecting gas from position most suitable to remove unbound powders. 


Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberhofer et al. (US6932935B1) in view of Davidson et al. (US20080060330A1). 
Regarding Claims 4 and 7, Oberhofer teaches a continuous flow or stream of gas through the sides or upper powder surface (Col. 6, Lines 55-65) and teaches that direction of gas stream may be controlled with a controllable nozzle (Col. 5, lines 62-67); but does not teach that one or more inlets pass through one or more planet gears of a planetary gear train. However, Davidson teaches a method for handling powder in a 3D printer where a first plate is coupled to a gear train 650 including a planetary gear and motor 660 with ports 640 (gas inlets) that can allow air flow to the vacuum source from any port, thus allowing powder and air dispensing from any location [0134-0135] (Figure 6A shown below). 
Therefore, one of ordinary skill in the art would have been motivated to modify the de-powdering/build chamber of Oberhofer to have an inlet coupled to pass through a planetary gear for the purpose of allowing air to flow directly to specific, controlled portions of a powder bed to remove unbound powder. Further, it would have been obvious to one of ordinary skill in the art to use a vacuum pump coupled to an outlet for the purpose of inducing a gas flow to move unbound powder. 

    PNG
    media_image2.png
    826
    815
    media_image2.png
    Greyscale

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738